


110 HRES 665 IH: Endorsing reforms for freedom and democracy

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 665
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Tom Davis of
			 Virginia (for himself, Ms. Loretta
			 Sanchez of California, and Ms. Zoe
			 Lofgren of California) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Endorsing reforms for freedom and democracy
		  in Vietnam.
	
	
		Whereas the United States has a long and honorable
			 tradition of promoting freedom and human rights throughout the world;
		Whereas in that spirit, on May 5, 1994, Congress passed,
			 and subsequently the President signed into law, Senate Joint Resolution 168 on
			 May 25, 1994, in which Vietnam was urged to—
			(1)release
			 immediately and unconditionally all political prisoners with full restoration
			 of their civil and human rights;
			(2)guarantee equal
			 protection under the law to all Vietnamese, regardless of religious, political
			 philosophy, or previous associations;
			(3)restore all basic
			 human rights, such as freedom of information, speech, religion, movement and
			 association;
			(4)abolish the single
			 party system and permit the functioning of all political organizations without
			 intimidation or harassment; and
			(5)announce a
			 framework and timetable for free and fair elections under the sponsorship of
			 the United Nations that will allow the Vietnamese people to choose their own
			 form of government according to their will;
			Whereas well-respected spiritual leaders of the Buddhist,
			 Catholic, Protestant, Hoa Hao, Cao Dai, and other religions have legitimately
			 and courageously demanded religious freedom and non-violently struggled for
			 democracy and the protection of human rights in Vietnam;
		Whereas because of systematic, egregious, and ongoing
			 abuses of religious freedom, the United States Commission on International
			 Religious Freedom recommends the addition of Vietnam to the countries of
			 particular concern list;
		Whereas the Government of Vietnam continues to persecute
			 its citizens for the nonviolent practice of faith, free speech, free press, and
			 democratic values, including continuous arrests, detention, and harassment of
			 members of the Unified Buddhist Church of Vietnam, the Roman Catholic Church,
			 the Protestant Church, the Hoa Hao Buddhist faith, the Cao Dai faith, and many
			 other individuals who call for democracy and freedom in Vietnam;
		Whereas to reach a more free and democratic state, the
			 Government of Vietnam should, among other reforms—
			(1)stop blocking all
			 foreign broadcasts and allow the free flow of information into Vietnam;
			(2)allow newspapers, radio, and television
			 broadcasts to carry opinions even if critical of the Vietnamese
			 Government;
			(3)release all imprisoned religious leaders
			 and political dissidents and allow the United Nations Committee on Arbitrary
			 Detention to inspect the prison system in Vietnam;
			(4)implement the
			 United Nations principles on religious freedom and guarantee the equal
			 treatment to all religions in Vietnam;
			(5)dismantle Article
			 Number 4 in the Vietnamese Constitution (which gives the Vietnamese Government
			 supremacy over people) and abolish the Directive CP 31 (which allows
			 imprisonment of dissidents up to two years without trial or judicial
			 review);
			(6)respect human and
			 civil rights and return to the right to own property to the Vietnamese
			 people;
			(7)stop the
			 intervention of the Communist Party at all levels of the government and end the
			 Communist Party’s control and manipulation of the National Assembly;
			(8)let the National
			 Assembly, when no longer under the control of the Communist party, help
			 orchestrate the transition period and draw up new election laws which promote
			 the multiparty system and allow everyone to freely participate in the general
			 elections; and
			(9)have the
			 government, when independent of the Communist Party, organize free and fair
			 elections according to the new election laws and under international monitoring
			 to choose a constitutional Assembly; and
			Whereas Dr. Nguyen Dan Que, a leading voice for freedom in
			 Vietnam, issued his 9-point road map to democracy in March 2005 encompassing
			 many of these reforms: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)endorses reforms
			 for freedom and democracy in Vietnam, including those reforms advocated by Dr.
			 Nguyen Dan Que’s 9-point road map to democracy; and
			(2)urges the
			 Government of the United States to utilize such reforms in an effort to bring
			 democracy and human rights to Vietnam in a peaceful manner.
			
